DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recites the term “as viewed in the direction of gravitational force”. This term is indefinite. It is unclear how ‘the direction of gravitational force’ is configured differently from the term ‘downwardly’, especially as the term ‘downwardly’ is used in Claim 6. Claim 3 recites “…walls that extend approximately from the bottom upwardly as viewed in the direction of gravitational force...” It is unclear how a wall may extend upwardly as viewed in the direction of the gravitational force, as gravitational force is usually considered to be downward. 
For the purposes of examination, it will be assumed that Claim 3 simply refers to the walls extend upwards from a bottommost surface of the tank. Claim 15 will be assumed to refer to the further guiding wall is simply below the guiding wall in a vertical direction. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millington (US 4424829).
Regarding Claim 1, Millington discloses tank (10) for a hydraulic unit, comprising at least one inflow connection (36) through which hydraulic fluid is configured to flow into the tank and at least one outflow connection (38) through which the hydraulic fluid is configured to flow out of the tank. Millington also discloses a flow guide (baffle structure 46 and 54) disposed between the inflow connection and the outflow connection, the flow guide having at least two 180° flow arcs between lateral flanges 48 and 52 configured to calm and cool the hydraulic fluid and to avoid dead zones (Col. 3 Lines 15-29). In other words, the fluid flow must go over flange 48 and under flange 52. This occurs at both horizontal ends of the baffle structure.  
Regarding Claim 2, Millington discloses at least one guiding wall (46, 50 and 54) configured to define the flow guide.
 Regarding Claim 3, Millington discloses at least four lateral tank walls (front 30, back 32, and two side walls 34) that extend approximately from the bottom upwardly. At least two of the four tank walls are large tank walls that include a first large tank wall and a second large tank wall situated opposite the first large tank wall, and wherein the at least two other tank walls are small tank walls.
Regarding Claim 4, Millington discloses the guiding wall (46) extends from the first large tank wall to the second large tank wall, which faces the first large tank wall.
Regarding Claim 11, Millington discloses crossmembers (22) or stiffening webs (58) that projects inwardly from outside.
Regarding Claim 12, Millington discloses the tank is formed from plastic (Col. 2 Lines 1-5).
Regarding Claim 13, Millington discloses the inflow connection (36) and the outflow connection (38) are integral and injection molded into the tank. 
Regarding Claim 14, Millington discloses the flow guide has at least three 180° flow arcs. These flow arc may be considered as the two arcs defined by the passages defined by 48 and 52 and the further arc that must be traversed between inlet 36 and the lower outlet 38. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Millington (US 4424829).
Regarding Claim 10, Millington discloses an upper tank wall (14) that has a border (16). While Millington does not disclose that the border is three-sided, a person having ordinary skill in the art would be capable of modifying the size of the border as this is an obvious variation in the construction of border in order to allow fluids too collect and drain into the tank. Both a three sided border as claimed and the cylindrical filling neck as shown in Millington would equally serve to hold and direct fluid into the tank that would provide no unexpected results in the functionality of the tank’s ability to entrain hydraulic fluid and dissipate air. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Millington (US 4424829) as applied to claim 2 above, and further in view of Henderson (US 6116454).
Regarding Claim 5, Millington discloses the limitations of Claim 2 as discussed above. Millington does not disclose the guiding walls are double walls. Henderson discloses a similar hydraulic oil tank with a baffle (10) comprising a double wall (11 and 12). Millington and Henderson are analogous inventions in the art of hydraulic fluid tanks with baffles. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single wall insert construction of baffles shown in Millington with the double-wall baffle construction disclosed in Henderson in order to provide a rotationally molded container that allows for complete draining of the tank (Col. 2 Line 65-Col. 3 Line 5). 
Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Millington (US 4424829)  as applied to claim 2 above, and further in view of Emming (US 4210176) and Kobayashi (US 7886768).
Regarding Claim 6, Millington does not disclose the guiding wall extends downwardly starting from above a maximum hydraulic fluid filling level. However, Millington does disclose that differing relations of the proximity or shape of the guide walls may result in different best conformations of the walls (Col. 3 Lines 45-48). Millington also discloses that routing of lighter air-entrained fluid to higher regions is done by limiting the horizontal depth of the baffle to allow for the escape of the lighter fluid (Col. 3 Lines 54-60). 
As disclosed in the similar hydraulic fluid and baffle arrangement of Emming, high points are created by the baffles in order to create spaces above the liquid level to vent any air from the fluid as it travels (abstract). This provides further de-aeration as the bubbles will have a tendency to migrate to the surface level of the liquid within the tank (Col. 5 Lines 1-3). Furthermore, the position of the walls defining compartments may be further relocated so as to increase the dwell time for the hydraulic liquid within the tank (Col. 5 Lines 33-41). As disclosed in Kobayashi, a similar tank for hydraulic fluid utilizes a long distance between the entry/return port (73/76) and the drawing port (72/79) efficiently remove air from the fluid and therefore reduce the size of the tank (Col. 9 Lines 25-35 and Col. 10 Lines 13-22). More turns may also be added (Col. 10 Lines 52-59). Therefore, one having ordinary skill in the art would be capable of modifying the size, shape, and configuration of the guiding walls of Millington to extend downwardly from above a maximum hydraulic fluid filling level to further dissipate air bubbles by moving the fluid closer to the surface level as discussed in Emming and to increase the distance traveled by the fluid as discussed in Kobayashi. 
Regarding Claim 7, Millington discloses the guiding wall (46) encompasses the inflow connection in a U shape. This U-shape is directed upwardly. While Millington does not disclose the leg of the U-shape is arranged below a minimum hydraulic fluid filling level, as discussed above, the path taken by the fluid as directed by the guide walls may be varied according to different constructions in order to move the fluid closer to the fluid surface or to increase the dwell time of the fluid within the tank. 
Regarding Claim 8, as discussed above, the path taken by the fluid as directed by the guide walls may be varied according to different constructions in order to move the fluid closer to the fluid surface or to increase the dwell time of the fluid within the tank.  This may include starting the guiding wall from one of the small tank walls between the first and second large tank walls and wherein a leg of the further guide wall projects upwardly. Please note the construction of the guide walls seen in Kobayashi Figures 6, 7, and 8. 
Regarding Claims 9 and 15, as discussed above, the path taken by the fluid as directed by the guide walls may be varied according to different constructions in order to move the fluid closer to the fluid surface or to increase the dwell time of the fluid within the tank. A person having ordinary skill in the art would be capable of adding additional guiding walls according to known techniques to further redirect fluid and allow air-entrained fluid to exit towards to the liquid surface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736